On February 16, 1940, following a petition of the appellants, Reading Company and Reading Transportation Company, for a reconsideration of the opinion and order of this court, filed on January 30, 1940, to Nos. 127 and 128 October Term, 1939, we granted a rule to show cause why a re-argument or reconsideration of *Page 211 
the opinion and order should not be had in No. 128, as to whether Reading should be included with Allentown, Bethlehem and Easton in the modification of the commission's order in those cases, so far as the same permitted transportation by York Motor Express Company between Philadelphia and such points, via Lancaster.
On the return day of the rule, after consideration of the petition and answers filed, we ordered a re-argument in the appeal to No. 128, to be limited as above stated. We were influenced to some extent in doing so by the fact that some of the judges who took part in the original hearing and decision of the case were of opinion that the order made was intended to include Reading as well as Allentown, Bethlehem and Easton in the modification of the commission's order.
The re-argument so ordered has now been had, and after giving full consideration to the briefs and oral arguments, a majority of the court are of opinion that the reasons and considerations which moved the court to modify the commission's order as respects transportation from Philadelphia to Allentown, Bethlehem and Easton via Lancaster, apply also to transportation from Philadelphia to Reading via Lancaster.
It is accordingly ordered, adjudged and decreed that the judgment of this court in the above appeal, entered January 30, 1940 be modified and amended so as to read:
We are of opinion that the order of the commision should be modified by eliminating the right of York Motor Express Company to transport freight between Philadelphia and Reading, Allentown, Bethlehem and Easton, and the towns in the immediate vicinity thereof, via Lancaster, as well as to transport freight from those places in the opposite direction to Philadelphia via Lancaster, and it is so ordered.
The order of the commission as so modified is affirmed, and it is directed that each of the parties shall *Page 212 
bear the expense of printing its own brief, and that the expense of printing the record and other costs of this appeal shall be borne in equal proportions by the appellants, the intervening appellants, and the York Motor Express Company, intervening appellee.